SHAW, Senior Justice.
We granted review in Allstate Indemnity Co. v. Derius, 773 So.2d 1190 (Fla. 4th DCA 2000), based on conflict with Perez v. State Farm, Fire & Casualty Co., 746 So.2d 1123 (Fla. 3rd DCA 1999), quashed sub nom. United Automobile Insurance Co. v. Rodriguez, 808 So.2d 82 (Fla.2001). We have jurisdiction. See art. V, § 3(b)(3), Fla. Const.
The Fourth District Court of Appeal in Deñus held that a doctor’s written report is not required “as a condition precedent to reducing payment of a [PIP] bill” under *407section 627.736(7)(a), Florida Statutes (1999).1 Derius sought review in this Court based on conflict with Perez, wherein the Third District Court of Appeal held that, under a different PIP provision, an insurer must pay a medical bill unless the insurer first “obtain[s], within thirty days, a medical report providing ‘reasonable proof that it is not responsible for payment.” 2
We have since decided United Automobile Insurance Co. v. Rodriguez, 808 So.2d 82 (Fla.2001), wherein we ruled that the above language in Perez was erroneous.3 The conflict between Derius and Perez thus has been resolved, and we dismiss Derius. We deny Derius’s motion for attorney s fees because he is not the prevailing party before this Court.
It is so ordered.
ANSTEAD, C.J., and WELLS, PARIENTE and QUINCE, JJ., concur.
LEWIS, J., dissents.
CANTERO, J., recused.

. See Derius, ITS So.2d at 1191.


. See Perez, 746 So.2d at 1125 (emphasis omitted).


. See Rodriguez, 808 So.2d at 87.